NEWS Contacts: Investors/Analysts: Brian J. Radecki - Chief Financial Officer (301) 664-9132 bradecki@costar.com Media: Timothy J. Trainor - Communications Director (301) 280-7695 ttrainor@costar.com CoStar Group, Inc. Announces Fourth Quarter and Year-End 2008 Results Net Income Increases 145% Year Over Year Excluding One-Time Gain; Revenues Grow 10% BETHESDA, MD – February 18, 2009 – CoStar Group, Inc. (NASDAQ: CSGP), the number one provider of information/marketing services to the commercial real estate industry, today announced that net income for the year ended December 31, 2008 increased 144.9% to $24.6 million, or $1.26 per diluted share, compared to $10.1 million, or $0.52 per diluted share for 2007, excluding 2007’s one-time gain on a lease settlement.EBITDA (earnings before interest, taxes, depreciation and amortization) for the year ended December 31, 2008 was $56.6 million, an increase of 114.5% compared to EBITDA of $26.4 million for the year ended December 31, 2007, excluding 2007’s one-time lease settlement gain. Revenues for the year ended December 31, 2008 were $212.4 million, an increase of 10.2% over revenues of $192.8 million for the year ended December 31, 2007.Revenues in the fourth quarter 2008 increased approximately $125,000 from the third quarter of 2008, excluding the unfavorable impact of foreign exchange rate fluctuations on International revenue. As of December 31, 2008, the company had $224.6 million in cash, cash equivalents, short-term and long-term investments, an increase of $37.2 million since December 31, 2007, and no long-term debt. Year 2007-2008 Quarterly Results-Unaudited (in millions, except per share data) 2007 2008 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 U.S. Revenues $ 40.2 $ 41.9 $ 43.5 $ 44.7 $ 46.4 $ 47.5 $ 48.0 $ 48.2 International Revenues (in British pounds) £ 2.4 £ 3.0 £ 2.9 £ 3.0 £ 3.0 £ 3.1 £ 3.0 £ 3.0 Total Revenues $ 44.8 $ 47.8 $ 49.3 $ 50.8 $ 52.3 $ 53.5 $ 53.8 $ 52.9 EBITDA 5.0 4.2 8.0 16.8 11.5 12.8 15.5 16.7 Net income 1.8 1.2 3.3 9.7 5.0 5.4 6.6 7.5 Net income per share - diluted 0.09 0.06 0.17 0.50 0.26 0.28 0.34 0.38 Weighted average outstanding shares - diluted 19.2 19.3 19.5 19.5 19.4 19.5 19.6 19.5 “CoStar Group completed another very successful year in 2008, delivering the earnings growth we projected by focusing on cost containment and earnings leverage,” said CoStar Group CEO Andrew C. Florance. “I was especially pleased that in the fourth quarter of 2008 we attained our longstanding goal of a company-wide EBITDA margin of 30%.Moreover, we doubled earnings year over year excluding 2007’s one-time lease settlement gain, and we added more than $37 million to cash and investments to maintain our company’s strong financial position despite challenging economic conditions.” Revenues for the fourth quarter of 2008 were $52.9 million, a 4.1% increase compared to the same period a year ago.Fourth quarter 2008 revenue reflected the impact of unfavorable foreign currency exchange rates, declining non-subscription-based revenue combined with slower revenue growth for subscription-based services during the quarter. Subscription-based revenue accounts for more than 95% of the company’s total revenue. Excluding the unfavorable impact from year-over-year changes in exchange rates throughout the quarter, revenues for the fourth quarter of 2008 would have grown 6.9% compared with the fourth quarter of 2007.In the fourth quarter of 2008 alone, the unfavorable impact from quarter-over-quarter changes in exchange rates totaled approximately $1 million.On a functional currency basis, U.S. revenues in the fourth quarter of 2008 totaled $48.2 million, as compared to $48.0 million in the third quarter of 2008, and international revenues totaled £3.0 million in the fourth quarter of 2008 consistent with the third quarter of 2008. Net income increased to $7.5 million, or $0.38 per diluted share, for the fourth quarter of 2008 compared to net income of $3.8 million, or $0.20 per diluted share, for the fourth quarter of 2007, excluding the one-time lease settlement gain in the fourth quarter of 2007. EBITDA was $16.7 million for the fourth quarter of 2008 compared to $9.2 million for the fourth quarter 2007, excluding the one-time lease settlement gain in the fourth quarter of 2007. “As we reported last quarter, the current economic environment and continued financial instability have had an adverse effect on our near-term revenue growth,” said Florance. “Certainly, we expect 2009 will present difficult challenges for many businesses. However, with our strong balance sheet and industry-leading market position, we fully expect to manage through the current environment and to capitalize on our subscription-based business model.” “In addition, CoStar Showcase, the innovative new Internet marketing service we launched last May, has proven to be a major hit with our clients and we believe has the potential to be a significant contributor to revenue,” added Florance. At the end of the fourth quarter 2008, CoStar had 89,712 paying subscribers to the company’s subscription-based information services, an increase of 961 compared to the end of the fourth quarter 2007. The 12-month trailing customer renewal rate for CoStar’s subscription-based services was approximately
